



COURT OF APPEAL FOR ONTARIO

CITATION: Carleton Condominium Corporation 116 v. Sennek,
    2018 ONCA 118

DATE: 20180208

DOCKET: C64329

LaForme, Rouleau and Paciocco JJ.A.

BETWEEN

Carleton Condominium Corporation 116

Applicant (Respondent)

and

Manorama Sennek a.k.a. Manessh Saini, Mina
    Websford,
Ms. Websford, Mina Sennek and M.S.

Respondent (Appellant)

Manorama Sennek, self-represented

Allison J. Klymyshyn, for the respondent

Heard: February 2, 2018

On appeal from the judgment of Justice Elizabeth C.
    Sheard of the Superior Court of Justice, dated August 18, 2017, with reasons
    reported at 2017 ONSC 5016, 283 A.C.W.S. (3d) 550.

REASONS FOR DECISION

[1]

Ms. Sennek raises over 20 grounds for appeal from the judgment declaring
    her to be a vexatious litigant. She has also filed a 216 paragraph affidavit
    setting out her position and appeal books of 868 pages. In essence, she argues
    that the various actions, proceedings, and appeals that she has brought against
    the respondent condominium corporation, its property manager, directors, and
    solicitors are warranted in the circumstances. In her view, they do not
    represent misuse or abuse of the court process.

[2]

In support of this submission, she maintains that several matters were wrongly
    decided and need to be corrected. This is because the decisions made in those
    matters were either without notice, the product of improper processes, the
    result of errors of fact and law, or plainly wrong. She explains that the actions
    proceedings and appeals that are said to be vexatious and frivolous were all
    properly brought to right a wrong she has suffered.

[3]

Ms. Sennek further argues that there is systemic bias against
    self-represented litigants. Further, she argues that the application judge
    should have recused herself from hearing the vexatious litigant application.
    She submits that the application judge was unable to decide the matter fairly
    because, among other reasons, the application judge had previously ruled
    against her in a matter that was under appeal. In addition, the application
    judge had refused to deal with issues Ms. Sennek had sought to raise and did
    not consider all of the materials that she had filed.

[4]

We disagree. The application judge had considerable material before her
    demonstrating that Ms. Sennek was seeking to relitigate and reargue a number of
    earlier court decisions by bringing new proceedings, applications, and appeals.
    The underlying disputes that gave rise to all of these proceedings appear to be
    Ms. Senneks claims, among others, that the respondent condominium corporation
    ignored her complaint that the parking spaces were 22 inches too narrow and
    favoured complaints brought by other condominium owners. This led Ms. Sennek
    to bring a small claims court action and the condominium corporation to place a
    lien of $763.14 on her condominium unit. The condominium corporation has
    expended well over $100,000 on these matters.

[5]

It is in our view clear that the proceedings, applications, and appeals
    that Ms. Sennek continues to bring are frivolous, vexatious, and cannot
    succeed. They are collateral attacks on matters that have been finally
    determined. They amount to oppression of the various parties Ms. Sennek seeks
    to pursue.

[6]

We see no basis to interfere with the application judges finding that
    six of the seven characteristics of a vexatious litigant listed in the case of
Lang
    Michener Lash Johnston v. Fabian
(1987)
, 59 O.R. (2d) 353 (Ont. H.C.), have been made out in this
    case.

[7]

Moreover, there is no basis for concluding that the application judge
    was biased. A reasonable and informed person would not think that she could not
    decide the matter fairly:
Yukon Francophone School Board, Education Area
    No. 23 v. Yukon Territory (Attorney General)
, 2015 SCC 2, [2015] 25
    S.C.R. 282, at paras. 20-21. The fact that an earlier disposition by the
    application judge was appealed did not disqualify her from hearing the
    vexatious litigant application. The application judge clearly reviewed all of
    the relevant materials that had been filed, listened to Ms. Senneks
    submissions, and did not misapprehend the evidence before her. The basis of her
    decision was fully explained in her reasons.

[8]

In conclusion therefore, the appeal is dismissed. Costs to the respondent
    fixed at $2,000 inclusive of disbursements and applicable taxes.

H.S. LaForme J.A.

Paul Rouleau J.A.

David M. Paciocco J.A.


